                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:18-cv-586-RJC-DSC

JANE DOE,                                     )
                                              )
              Plaintiff,                      )
                                              )
               v.                             )
                                              )          AMENDED ORDER
CHARLOTTE MECKLENBURG BOARD                   )
OF EDUCATION et al.                           )
                                              )
              Defendants.                     )
                                              )
                                              )
                                              )

      THIS MATTER comes before the Court on Defendants Charlotte-Mecklenburg

Board of Education and Anthony Perkins’s Motion To Dismiss, (Doc. No. 27: “the

Motion”); and the Magistrate Judge’s Memorandum and Recommendation (“M&R”),

(Doc. No. 39); recommending that this Court grant in part and deny in part the

Motion. The parties have not filed objections to the M&R and the time for doing so

has expired. Fed. R. Civ. P. 72(b)(2).

I.    BACKGROUND

       No party has objected to the Magistrate Judge’s statement of the factual and

procedural background of this case. Therefore, the Court adopts the facts as set forth

in the M&R.

II.   STANDARD OF REVIEW

      A district court may assign dispositive pretrial matters, including motions to
                                          1
dismiss, to a magistrate judge for “proposed findings of fact and recommendations.”

28 U.S.C. § 636(b)(1)(A) & (B). The Federal Magistrate Act provides that a district

court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. § 636(b)(1)(C);

Fed. R. Civ. P. 72(b)(3). However, “when objections to strictly legal issues are raised

and no factual issues are challenged, de novo review of the record may be dispensed

with.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). De novo review is also

not required “when a party makes general or conclusory objections that do not direct

the court to a specific error in the magistrate judge’s proposed findings and

recommendations.” Id. Similarly, when no objection is filed, “a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.’” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ.

P. 72, advisory committee note).

III.   DISCUSSION

       Under Rule 72(b) of the Federal Rules of Civil Procedure, a district court judge

shall make a de novo determination of any portion of an M&R to which specific

written objection has been made. A party’s failure to make a timely objection is

accepted as an agreement with the conclusions of the Magistrate Judge. See Thomas

v. Arn, 474 U.S. 140, 149–50 (1985). No objection to the M&R having been filed, and

the time for doing so having passed, the parties have waived their right to de novo

review of any issue covered in the M&R. Nevertheless, this Court has conducted a
                                       2
               full review of the M&R and other documents of record and, having done so, hereby

               finds that the recommendation of the Magistrate Judge is, in all respects, in

               accordance with the law and should be approved. Accordingly, the Court ADOPTS

               the recommendation of the Magistrate Judge as its own.

               IV.       CONCLUSION

                         IT IS, THEREFORE, ORDERED that:

                         1. The Magistrate Judge’s M&R, (Doc. No. 39), is ADOPTED; and

                         2. Charlotte-Mecklenburg Board of Education and Anthony Perkins’s Motion

                           To Dismiss, (Doc. No. 27), is GRANTED IN PART and DENIED IN PART.

                           That is, GRANTED as to official capacity claims filed against Defendant

                           Perkins, the state-law claims against CMS, and the § 1983 claims against

                           Perkins, and DENIED in all other respects.


Signed: August 7, 2019




                                                         3
